DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-18 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the compensation circuit is configured to apply a correction to the first sensor signal at least if the second sensor signal is indicative of an orientation of the magnetic field parallel or perpendicular to an orientation of the vertical Hall sensor element, and if the first sensor signal is indicative of a different orientation of the magnetic field. 

4.	Claims 2-10 are allowed due to the fact that they further limit and depend on claim 1.

5. 	Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the processor is configured to correct the angle sensor signal at least if the first Hall sensor signal is indicative of an orientation of the magnetic field parallel or perpendicular to the first orientation and if the angle sensor signal is indicative of a different orientation of the magnetic field with respect to the orientation indicated by the first Hall sensor signal, or, if the second Hall sensor signal is indicative of the orientation of the magnetic field parallel or perpendicular to the second orientation and if the angle sensor signal is indicative of a different orientation of the magnetic field with respect to the orientation indicated by the second Hall sensor signal. 

6.	Claims 12 and 13 are allowed due to the fact that they further limit and depend on claim 11.

7. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the processor is configured to correct the angle sensor signal at least if the first Hall sensor signal is indicative of an orientation of the magnetic field parallel or perpendicular to the first orientation and if the angle sensor signal is indicative of a different orientation of the magnetic field with respect to the orientation indicated by the first Hall sensor signal, or, if the second Hall sensor signal is indicative of the orientation of the magnetic field parallel or perpendicular to the second orientation and if the angle sensor signal is indicative of a different orientation of the magnetic field with respect to the orientation indicated by the second Hall sensor signal. 

8.	Claim 15 are allowed due to the fact it further limits and depends on claim 14.

9. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the measurement of the first magnetic field sensor element is corrected at least if the measurement of the second magnetic field sensor element is indicative of an orientation of the magnetic field parallel or perpendicular to the predetermined orientation of the second magnetic field sensor element, and if the measurement of the first magnetic field sensor element is indicative of a different orientation of the magnetic field with respect to the orientation indicated by the measurement of the second magnetic field sensor element. 

10.	Claim 17 are allowed due to the fact it further limits and depends on claim 16.

11. 	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the measurement of the first magnetic field sensor element is corrected at least if the measurement of the second magnetic field sensor element is indicative of an orientation of the magnetic field parallel or perpendicular to the first orientation and if the measurement of the first magnetic field sensor element is indicative of a different orientation of the magnetic field with respect to the first orientation indicated by the measurement of the second magnetic field sensor element, or, at least if the measurement of the third magnetic field sensor element is indicative of the orientation of the magnetic field parallel or perpendicular to the second orientation and if the measurement of the first magnetic field sensor element is indicative of a different orientation of the magnetic field with respect to the second orientation indicated by the measurement of the third magnetic field sensor element. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Motz (Pub. No.: US 2007/0200564) teaches a magnetic field sensor element (Fig. 9B, see GMR sensor 202. Also see [0094]) configured to generate a first sensor signal in response to a magnetic field (Fig. 9B, GMR generates a signal in response to the magnetic lines 214. Also see [0092]-[0094]); a Hall sensor element (Fig. 9B, see any of the Hall sensors 210. Also see [0094]) configured to generate a second sensor signal in response to the magnetic field (Fig. 9B hall sensor elements 210 generate signals in response to the magnetic lines 214. Also see [0092]-[0094]); a compensation circuit (Fig. 13, see processing circuit 220. Also see [0098]) configured to compensate (Fig. 13, see processing circuit 220. Also see [0098]).
b)	Motz (Pub. No.: US 2014/0009221) teaches the at least one Hall sensor element is a vertical Hall sensor element and is configured to generate the second sensor signal (Abstract)  in response to the magnetic field oriented parallel (see [0106] and [0010]).
c)	Judkins, III (Pub. No.: US 2015/0354985) teaches that “It is intended that the maximum response axis of the planar Hall element 202 points in the direction of the z-axis of FIG. 1. It is intended that the maximum response axis of the first vertical Hall element 204 points in the direction of the x-axis of FIG. 1” (Paragraph [0030]). 
d)	Ausserlechner (Pub. No.: US 2015/0022192) teaches that “the magnetic sensor elements 180-3, 180-4 is responsive to magnetic field components 120-2 in the z-direction. Accordingly, the magnetic sensor elements 180-3, 180-4 may, for instance be implemented as vertical Hall effect devices or vertical Hall sensor elements” (Paragraph [0178]). 

13.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that the electronic components already exist and the measurement already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867